Citation Nr: 0704502	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02- 09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He also served in the Army National Guard from May 
1977 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for lumbosacral strain and a left knee 
disorder.

The veteran testified before the undersigned Veterans' Law 
Judge during an October 2003 hearing.  A transcript of that 
hearing is of record.

This appeal was remanded by the Board in decisions dated in 
February 2004 and August 2005.


FINDINGS OF FACT

1.  Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

2.  There is no evidence of lumbosacral strain during active 
duty service; or within one year of separation from active 
duty.

3.  There is no evidence of a left knee disorder, including 
arthritis, during active duty service; or within one year of 
separation from active duty.




CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred during active duty 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  A left knee disability was not incurred during active 
duty service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The appellant's claim was received in November 2000.  In 
correspondence dated in February 2004, February 2005, 
September 2005, and November 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  The veteran's service records from his 
period of active duty service are fire-related, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  

The appellant stated that he was awarded worker's 
compensation from Pennsylvania State, for a post-service 
occupational injury.  In February 2004 correspondence, the RO 
requested the appellant provide: 1) additional information 
about his worker's compensation claim and 2) a completed 
authorization and release form for the related state 
employment records.  The veteran did not provide the 
requested information, and in a written December 2004 
statement indicated that he had no additional evidence to 
submit.  The veteran was informed in a February 2005 
Statement of the Case that the specific information requested 
by the RO had not been received.  

The veteran and his representative have not since provided 
the necessary information to obtain any worker's compensation 
and employment records.  The Board notes that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background

The appellant's service medical records for the period of his 
active duty military service are unavailable and presumed 
destroyed in the 1973 NPRC fire.  The only medical record 
available from the appellant's period is hospital admission 
card data, for the years 1950-1954, provided by the Office of 
the Surgeon General, Department of the Army.  The hospital 
admission data covering these years reflects treatment for a 
disorder unrelated to this claim.  The records include no 
treatment for a back injury or disorder; or a left knee 
injury or disorder.  

The claims file contains medical records from the appellant's 
service in the Army National Guard.  The National Guard 
medical records show no back or knee disorders were observed 
or diagnosed during a May 1977 entrance physical examination 
and a December 1981 quadrennial physical examination, nor at 
any time during National Guard service.  Both physical 
examinations reveal the back and left knee were normal in all 
aspects.  On the appellant's Report of Medical History forms, 
completed with each examination, he specifically denied 
having any back or knee problems.  A right knee injury was 
noted in June 1978.

The record contains private medical records of E. M., M.D. 
from December 1995 to April 1996, which reflect treatment for 
a cervical laminectomy; and a January 2001 statement in 
which, based on a history related by the veteran, the 
physician attributes the appellant's cervical neck pain to 
military service.  Also before the Board are medical records 
from the S. M. M. Hospital dated in October 1987 and November 
1987, which reflect evaluation and treatment for back pain.  
The back pain was ultimately diagnosed as lumbar stenosis.  A 
November 1987 operation record reflects the appellant 
underwent decompressive laminectomy L4 and L5 with L4-L5 
discectomy for his lumbar stenosis.

The veteran was afforded a VA examination in September 2001 
where he reported that he began to experience back and left 
knee pain during physical training exercises in 1953.  The 
appellant stated that he remained on limited physical profile 
throughout his entire military career.  He further indicated 
that he received treatment for his back during service, which 
included muscle relaxants and analgesics.  The VA examiner 
provided a diagnosis of severe degenerative joint disease 
lumbosacral spine, L3-5, status post laminectomy lumbosacral 
spine; and minimal degenerative joint disease left knee.

The appellant proffered December 2001 lay statements from C. 
G. H., a former Army serviceman; and L. S. a former civilian 
coworker and member in the Army National Guard.  C. G. H. 
stated that the appellant developed severe medical problems 
(presumably involving his left leg) during service and that 
such problems with the left leg continued following the 
appellant's separation from service.  He also indicated that 
during service the appellant had been placed on a limited 
profile, prevented any extended standing, long hikes, kitchen 
police duty, and physical training- due to excessive visits 
to sick call.  L. H. also indicated that the appellant was 
placed on a limited physical profile during the two- week 
period that they were activated in the National Guard.  

The veteran testified before a Veterans' Law Judge in October 
2003.  He alleged the pain in his back and knees began during 
basic training.  He further testified that in 1984 while 
working for the State port authority, he sustained an injury 
to his back from lifting a seat.  He described the injury as 
a sharp pain in the lower part of his back.  The appellant 
indicated that he was awarded worker's compensation due to 
this injury.  Finally, he denied having ever received 
treatment for his left knee.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be presumed when the evidence shows 
that a veteran had certain chronic disease(s), including 
arthritis, which became manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree. Id. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Lumbosacral strain

The veteran contends he is entitled to service connection for 
lumbosacral strain, which he alleges was incurred during 
basic training.  The Board has considered his contention, but 
finds however, that the preponderance of the evidence is 
against the claim. 

As shown, direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  
The appellant has indicated that after he injured his back 
during basic training, he received treatment in the form of 
muscle relaxants and analgelsics, and was also placed on 
limited physical profile.  However, the service medical 
records from the appellant's period of active duty service 
are unavailable and thus there is no official documentation 
to support the appellant's contentions.  There is no 
alternative medical evidence of record that shows that 
lumbosacral strain was incurred during service.  The medical 
opinion of January 2001 statement of E. M., M. D. suggests 
that the appellant's cervical disability, not lumbosacral 
strain, may be etiologically linked to military service; 
however, this opinion is based on a history presented by the 
veteran.  

The Board notes further that the appellant has provided 
testimony indicating he has had at least one injury involving 
his low back since leaving military service.  He testified 
that he filed a worker's compensation claim against the 
Pennsylvania Port Authority after he was injured on the job 
in 1984.  The Board finds that this intervening event, along 
with the absence of evidence of treatment since leaving 
active duty service and prior to October 1987, suggests that 
the lumbosacral strain was not incurred in or aggravated by 
military service.  

However, the requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  If the disorder is not 
chronic, it may still be service connected if it is observed 
in during an applicable presumptive period.  Some chronic 
diseases, including arthritis, are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service. 38 C.F.R. § 
3.307(a)(3); 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

As there is no evidence that lumbosacral strain was incurred 
in service, the appellant must show that a current chronic 
disease involving his back, manifested at least one year 
following separation from service.  A review of all of the 
evidence of record, however, shows that the appellant's 
lumbosacral strain did not become manifest within one year 
from the date of separation from service.  The appellant 
separated from active service in April 1955.  Service medical 
records from the appellant's service in the National Guard 
from May 1977 to December 1981 are negative for treatment or 
diagnosis of lumbosacral strain.  In the absence of the 
worker compensation records, the first recorded manifestation 
of a back disorder, is in 1987, when the appellant when the 
veteran was treated at the S. M. M Hospital, for back pain.  
This is more than 30 years after service.  Moreover, there is 
no competent medical evidence in the record to show that a 
current lumbosacral strain manifested during service.  
Therefore, service connection on a presumptive basis is not 
warranted.  

The Board has considered the lay evidence in the form of 
buddy statements from C. S. and C. G. H., as well as personal 
testimony of the appellant.  The Board finds that these 
statements attesting to lay persons' observation of the 
appellant's overt behavior are less probative.  As lay 
people, the appellant and his witnesses, lack the medical 
expertise to provide a medical opinion regarding the date of 
onset and etiology of the currently diagnosed lumbosacral 
strain.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Also, the Board observes that the despite the statements that 
the appellant was on a limited physical profile throughout 
his entire military career, this is not reflected in the 
service medical records from National Guard service.  Rather 
these records reflect that the appellant denied having any 
existing back problems, and none were observed upon 
evaluation by a physician.

Based upon all the evidence, the Board finds service 
connection for lumbosacral strain is not merited.  

Left knee disability  

The veteran contends he is entitled to service connection for 
a left knee disorder, which he alleges was incurred during 
basic training.  The Board has considered his contention, but 
finds however, that the preponderance of the evidence is 
against the claim. 

As noted, direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

The service medical records from the appellant's period of 
active duty service are unavailable.  The appellant has 
indicated that he did not seek treatment for a left knee 
disorder during active military service.  The record is 
negative for a medical opinion linking the current 
degenerative joint disease of the left knee, to military 
service.  In sum, there is no competent medical evidence in 
the record to show that a current left knee disorder 
manifested during service.  

Also, as previously noted, service connection may be presumed 
when the evidence shows that a veteran had certain chronic 
disease(s), including arthritis, which became manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2006).  

A review of all of the evidence of record, however, shows 
that the appellant's left knee disorder did not become 
manifest within one year from the date of separation from 
service.  The appellant separated from active service in 
April 1955.  Service medical records from the appellant's 
service in the National Guard from May 1977 to December 1981 
are negative for treatment or diagnosis of an existing left 
knee disorder.  These National Guard records, which include 
physical examinations conducted in May 1977 and December 
1981; reflect no treatment or diagnosis of a left knee 
disorder.  The records reflect an injury was sustained to his 
right knee in June 1978.  In fact, the appellant denied 
having any knee problems on the Report of Medical History 
forms.

The first recorded diagnosis of a left knee disorder was not 
until the 2001 VA examination.  Accordingly, service 
connection on a presumptive basis is not warranted.  

The Board has considered the lay evidence in the form of 
buddy statements from C. S. and C. G. H., as well as personal 
testimony of the appellant.  The Board finds that these 
statements attesting to lay persons' observation of the 
appellant's overt behavior are less probative.  As lay 
people, the appellant and his witnesses, lack the medical 
expertise to provide a medical opinion regarding the date of 
onset and etiology of the degenerative joint disease 
presently in the appellant's left knee.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Also, the Board observes 
that the despite the statements that the appellant was on a 
limited physical profile throughout his entire military 
career, this is not reflected in the service medical records 
from National Guard service.  Rather these records reflect 
that the appellant denied having any knee problems, and none 
were observed upon evaluation by a physician.

Based upon all the evidence, the Board finds service 
connection for a left knee disorder is not merited.  


ORDER

Service connection for lumbosacral strain is denied.

Service connection for a left knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


